91 F.3d 136
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Eriberto RAMOS, a/k/a Pedro Hernandez, Defendant-Appellant.
No. 95-5707.
United States Court of Appeals, Fourth Circuit.
Submitted April 30, 1996.Decided July 18, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CR-93-8)
Steven D. Benjamin, Betty Layne DesPortes, STEVEN D. BENJAMIN & ASSOCIATES, Richmond, Virginia, for Appellant.  Helen F. Fahey, United States Attorney, N. George Metcalf, Assistant United States Attorney, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, HAMILTON, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Eriberto Ramos appeals his convictions for various drug and firearm offenses following a bench trial.  Specifically, Ramos challenges the district court's denial of his motion to suppress evidence allegedly obtained in violation of the Fourth Amendment.  We agree with the district court's assessment that the officers who stopped Ramos and conducted a patdown search had reasonable suspicion for doing so.   Terry v. Ohio, 392 U.S. 1, 21, 27 (1968).  As Ramos has raised no other objections to his conviction, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.